Title: From George Washington to Samuel Canfield, 11 September 1782
From: Washington, George
To: Canfield, Samuel


                        Sir
                            Hd Qrs VerPlanks Point Septr 11. 1782
                        
                        I have recd your favor of the 8th respecting the Boats Crew which came from Long Island to bring certain of our Prisoners to Norwalk. As this is the first instance I have heard of of the kind, & may perhaps have been fallen upon inadvertently for humane purposes, you will be pleased therefore to let the People return & at the same time inform the Commandg Officer at Loyds Neck, that you have recd the most positive Orders to prevent all kind of intercourse by flag, or otherwise, except thro’ the Channel of Dobbs’ Ferry, and that you shall rigidly carry them into execution, by confining & holding as Prisoners, every Persons or discription of Persons, you shall find attempting to deviate in future from the spirit of those Orders.I have left open the Letter to the Executive Authority of Norwalk for your inspection; and Am Sir Your Most Obedt Servt.
                    